MEMORANDUM DECISION
                                                                                   FILED
      Pursuant to Ind. Appellate Rule 65(D), this                             Apr 30 2018, 8:44 am
      Memorandum Decision shall not be regarded as
                                                                                   CLERK
      precedent or cited before any court except for the                       Indiana Supreme Court
                                                                                  Court of Appeals
      purpose of establishing the defense of res judicata,                          and Tax Court
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Anthony S. Churchward                                     Curtis T. Hill, Jr.
      Anthony S. Churchward, P.C.                               Attorney General of Indiana
      Fort Wayne, Indiana
                                                                Laura R. Anderson
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      A.C., Jr.,                                                April 30, 2018

      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                92A04-1711-JV-2812
              v.                                                Appeal from the Whitley Circuit
                                                                Court.
                                                                The Honorable Matthew J.
      State of Indiana,                                         Rentschler, Judge.
      Appellee-Petitioner.                                      Trial Court Cause No.
                                                                92C01-1703-JD-44




      Sharpnack, Senior Judge


                                       Statement of the Case
[1]   A.C., Jr. appeals the juvenile court’s dispositional order after he admitted to

      violating the terms of his probation. We affirm.



      Court of Appeals of Indiana | Memorandum Decision 92A04-1711-JV-2812 | April 30, 2018            Page 1 of 6
                                                      Issue
[2]   A.C. raises one issue, which we restate as: whether the juvenile court abused its

      discretion by placing A.C. in the custody of a juvenile facility in the Indiana

      Department of Correction.


                               Facts and Procedural History
[3]   On March 11, 2017, seventeen year old A.C. smoked marijuana and then drove

      off to meet friends. A police officer stopped A.C. and determined he showed

      signs of intoxication. A.C. had a glass pipe and a small amount of marijuana in

      the car.


[4]   The State filed a petition alleging that A.C. was a juvenile delinquent because

      he committed acts that, if committed by an adult, would have constituted

      operating a vehicle with a controlled substance in the body, a Class C

      misdemeanor, and possession of paraphernalia, a Class A misdemeanor. A.C.

      later conceded that he committed the acts alleged in the State’s petition and was

      a juvenile delinquent.


[5]   During an April 24, 2017 hearing, the juvenile court ordered A.C. committed to

      a juvenile facility in the Indiana Department of Correction, with the

      commitment suspended to probation. A.C. would serve 120 days of his

      probation on home detention, and the term of probation would last until A.C.’s

      eighteenth birthday. The court informed A.C. that he was being placed on

      “zero tolerance” probation, and any violation of the terms of probation would

      result in A.C. being placed in “secure detention.” Tr. Vol. II, pp. 14-15.

      Court of Appeals of Indiana | Memorandum Decision 92A04-1711-JV-2812 | April 30, 2018   Page 2 of 6
      Among other terms of A.C.’s probation, he was barred from committing

      additional delinquent acts.


[6]   A.C. finished his term of home detention but remained on probation. He

      moved to Huntington County. On October 18, 2017, the juvenile court held a

      detention hearing in A.C.’s case. The State alleged A.C. had violated the terms

      of his probation by committing an act that, if committed by an adult, would

      have constituted conversion. Specifically, he attempted to steal a pair of shoes

      in Allen County. A.C. was incarcerated in the Allen County Juvenile Center.


[7]   On October 30, 2017, the juvenile court held another hearing. A.C. admitted

      he had violated the terms of his juvenile probation. The court ordered that

      A.C. be placed in the custody of the Indiana Department of Correction. In the

      dispositional order, the court noted residential placement and other local

      alternatives “have been unsuccessful in deterring his delinquent activity.”

      Appellant’s App. Vol. II, p. 59. This appeal followed.


                                    Discussion and Decision
[8]   A.C. argues the juvenile court should have placed him in a county juvenile

      facility rather than the Indiana Department of Correction’s juvenile facility.

      Once a juvenile court determines a child is a delinquent, the court must hold a

      dispositional hearing to consider, among other topics, “[a]lternatives for the

      care, treatment, rehabilitation, or placement of the child.” Ind. Code § 31-37-

      18-1 (1997). In deciding where a child should be placed, the court must

      consider the following:

      Court of Appeals of Indiana | Memorandum Decision 92A04-1711-JV-2812 | April 30, 2018   Page 3 of 6
               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:
               (1) is:
               (A) in the least restrictive (most family like) and most appropriate
               setting available; and
               (B) close to the parents’ home, consistent with the best interest
               and special needs of the child;
               (2) least interferes with family autonomy;
               (3) is least disruptive of family life;
               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and
               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.

      Ind. Code § 31-37-18-6 (1997). Without question, the statute requires the

      juvenile court to select the least restrictive placement in most situations;

      however, the statute also permits a court to impose a more restrictive placement

      under certain circumstances. J.S. v. State, 881 N.E.2d 26, 28-29 (Ind. Ct. App.

      2008).


[9]   Subject to these statutory considerations, we review the trial court’s choice of

      disposition for an abuse of discretion. K.S. v. State, 849 N.E.2d 538, 544 (Ind.

      2006). An abuse of discretion occurs when the juvenile court’s action is clearly

      erroneous and against the logic and effect of the facts and circumstances before

      the court, or the reasonable, probable, and actual deductions to be drawn

      therefrom. D.B. v. State, 842 N.E.2d 399, 404-05 (Ind. Ct. App. 2006).




      Court of Appeals of Indiana | Memorandum Decision 92A04-1711-JV-2812 | April 30, 2018   Page 4 of 6
[10]   The juvenile court chose a more restrictive placement in sending A.C. to the

       Department of Correction’s juvenile facility, and A.C. argues the evidence does

       not support that decision. We disagree. Prior to the current case, A.C. had

       been adjudicated a juvenile for acts that, if committed by an adult, would have

       been two counts of possession of paraphernalia, a Class A misdemeanor,

       possession of a synthetic drug, a Class A misdemeanor, and theft, a Class A

       misdemeanor. Not counting the alleged act for which his probation was

       revoked, A.C. has committed six acts in three years. It is particularly troubling

       that A.C. continues to commit offenses involving controlled substances despite

       repeated opportunities to reform.


[11]   Further, the evidence supports the trial court’s determination that less restrictive

       alternatives had failed to deter A.C. from misconduct. A.C. was sent to a

       residential placement because of a prior juvenile case and had received

       substance abuse treatment at that time. In the current case, he was placed on

       zero tolerance probation instead of being sent to the Department of Correction,

       only to commit a new offense (conversion) within six months. Neither of these

       alternatives deterred A.C. from misconduct. Sending A.C. to the Department

       of Correction was not against the logic and effect of the facts and circumstances

       before the trial court because the disposition was consistent with the safety of

       the community and A.C.’s best interests. See C.C. v. State, 831 N.E.2d 215, 219

       (Ind. Ct. App. 2005) (no abuse of discretion in sending juvenile to Department

       of Correction; prior less restrictive placements had not deterred misbehavior




       Court of Appeals of Indiana | Memorandum Decision 92A04-1711-JV-2812 | April 30, 2018   Page 5 of 6
       and juvenile had been warned that further misconduct would result in

       placement with Department).


                                                 Conclusion
[12]   For the reasons stated above, we affirm the judgment of the juvenile court.


[13]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 92A04-1711-JV-2812 | April 30, 2018   Page 6 of 6